 SPARKIE'S SPECIAL DELIVERY AND MESSENGER SERVICESparkle's Special Delivery and Messenger Service,Inc. and Retail Delivery Drivers, Driver Salesmenand Helpers, Local 278, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America and James Silvio Aime. Cases20-CA-14191, 20-CA-14327, and 20-CA-14233January 28, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn July 16, 1979, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled limited cross-exceptions and a supporting brief,and a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decide to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.In his Decision, the Administrative Law Judgedismissed the consolidated complaint because hefound that the General Counsel had failed to establishthat the Board has jurisdiction over Respondent. TheGeneral Counsel excepts to this conclusion. TheGeneral Counsel claims, inter alia, that he failed tointroduce certain evidence on the issue of jurisdictionbecause he was misled at the hearing by statementsmade by the Administrative Law Judge that hebelieved there was jurisdiction and that the partiesshould not brief the question. We find no merit to thisexception for the following reasons.First, as found by the Administrative Law Judge,the General Counsel made his decision as to whichevidence to put in the record after a lengthy off-the-record examination of Respondent's books. Thisdecision was made prior to any statements by theAdministrative Law Judge. The evidence was intro-duced as a stipulation, and the General Counselindicated that he was satisfied that by this stipulationhe had demonstrated jurisdiction. Later, when Re-spondent introduced rebuttal evidence, the GeneralCounsel stipulated to it, and made no effort to refuteit. As noted above, the Administrative Law Judge didsay that he believed that the Board had jurisdictionand he directed the parties not to brief the issue. These247 NLRB No. 84statements, however, were not legal findings; theywere expressions of opinion on the issue of jurisdic-tion. Accordingly, the General Counsel acted at hisown peril in failing to make a complete record. TheDecision, not the hearing transcript, constitutes theAdministrative Law Judge's findings, and it was clearthroughout the proceeding that Respondent wascontesting jurisdiction. We therefore conclude thatcomments by the Administrative Law Judge at thehearing concerning the issue of jurisdiction did notprejudice the General Counsel. Accordingly, we adoptthe Administrative Law Judge's finding that jurisdic-tion was not established here.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Upona charge filed by Retail Delivery Drivers, Drivers Salesmenand Helpers, Local 278, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, in Case 20-CA-14191 onNovember 7, 1978, and a charge filed by James Aime inCase 20-CA-14233 on November 28, 1978, the GeneralCounsel of the National Labor Relations Board, hereincalled the Board, on December 20, 1978, issued a consolidat-ed complaint against Sparkie's Special Delivery and Messen-ger Service, Inc., herein called Respondent, alleging thatRespondent engaged in unfair labor practices within themeaning of Section 8(aX)(1), (3), and (5) of the NationalLabor Relations Act, as amended, herein called the Act.Respondent filed an answer denying the commission of thealleged unfair labor practices.Upon a charge filed by the Union on January 11, 1979, inCase 20-CA-14327, the Board's General Counsel, onFebruary 28, 1979, issued a complaint alleging that Respon-dent engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act. Respondent filed ananswer denying the commission of the alleged unfair laborpractices.On February 28, 1979, the Board's Regional Director forRegion 20 issued an order consolidating the three aforesaidunfair labor practice cases. A hearing in this consolidatedproceeding commenced on May 10, 1979, and continued for3 days.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record and after considering the briefs,' Iam of the opinion that the complaints must be dismissedbecause the record fails to establish that Respondent meetsthe Board's applicable jurisdictional standards. The jurisdic-tional evidence and my reasons for dismissing this proceed-ing for a lack of jurisdiction follow.Sparkie's Special Delivery and Messenger Service, Inc.,herein called Sparkie's, delivers general commodities andmessages for business enterprises located in San Francisco,California, and the immediate vicinity. Prior to September 1,1978, Sparkie's was owned and operated by a corporationcontrolled by Louis Gill. On September 1, 1978, Respondentpurchased and commenced to operate Sparkie's. WhenRespondent took over the ownership and operation ofSparkie's it retained all of Sparkie's employees and operatedthe business in essentially the same manner as before thechange in ownership. In its answer to the complaint and atthe hearing, Respondent conceded that as a matter of lawRespondent was a successor-employer.The complaints herein, on the question of jurisdiction,initially only alleged that during the calendar year 1978 thebusiness enterprise involved in this case, Sparkie's, met theBoard's indirect outflow discretionary jurisdictional stan-dard inasmuch as Sparkie's "rendered delivery and messen-ger services valued in excess of $50,000 to firms, each ofwhich has [during the calendar year 1978] met the Board'sstandards for the assertion of jurisdiction on a direct basis."But prior to the hearing the General Counsel informedRespondent, by letter, that he intended to amend thecomplaints so as to include an additional basis for theassertion of jurisdiction; namely, that Respondent's project-ed income for its first 12 months of operation, September 1,1978, to August 31, 1979, would meet the Board's indirectoutflow jurisdictional standard.In connection with the aforesaid jurisdictional allegationsthe General Counsel subpenaed Respondent's books andrecords and the books and records of Respondent's custom-ers. Respondent and its customers complied with thesubpenas and met with the General Counsel prior to thecommencement of the hearing to work out a stipulation offacts. The result was that at the start of the hearing theGeneral Counsel and Respondent stipulated that the busi-ness enterprise involved in this case, Sparkie's, during thecalendar year 1978, performed services for some 14 enter-prises who paid a total of $51,353 for these services.' Theparties also stipulated that each of these enterprises, duringthe calendar year 1978, met one of the Board's direct' In view of the conclusion I have reached herein, I find it unnecessary toconsider or pass upon the merits of the unfair labor practices alleged by theGeneral Counsel.' The 14 enterprises and the moneys paid by them to Sparkie's are asfollows: Wells Fargo Bank. $3,849; U.S. Attorney. $5,761; DiversifiedComputer Applications, $7.453; Hellmuth, Obata & Kassabaum, 5,300;White Sheptson Inc., $1,775; Graphic Scanning Corp., 5,000; Dodge & Cox,$2,613; Liberty House, $1,880; Childrens' Hospital, $3,531; St. FrancisHospital, $1,340; Associated Air Freight, 3,834; University of California,S3,800; San Jose Mercury News, $1,900; and Crocker National Bank, $3,317.The stipulation did not break down these dollar amounts by month so as toindicate the value of the services performed by Respondent and the value ofthe services performed by Respondent's predecessor. Nor does the recordjurisdictional standards. At this point in the proceeding theGeneral Counsel indicated he was satisfied with the recordinsofar as jurisdiction was concerned, withdrew the amend-ments to the complaints concerning jurisdiction, and pre-sented no further evidence on the subject.Respondent presented evidence that, during the 4 monthsin 1978 when it owned and operated Sparkie's, Sparkie'sbusiness with several of the enterprises relied upon by theGeneral Counsel to assert jurisdiction decreased and/orceased,' as follows: Business with the U.S. attorney de-creased "considerably" and by November 1978 ceased;business with Diversified Computer Applications decreasedand by December 1978 ceased; business with Hellmuth,Obata & Kassabaum was down 50 percent in November1978 from what it had been prior to September 1, 1978, andby December 1978 ceased; in November 1978 business withAssociated Air Freight ceased; business with Childrens'Hospital was down substantially from what it was prior toSeptember 1, 1978, inasmuch as after September I Sparkie'sserviced only two of the hospital's departments rather than,as previously, all of the departments.'In addition to the foregoing, Respondent adduced thefollowing jurisdictional evidence:1. Of the $1,775 worth of services performed by Sparkie'sfor White Sheptson during 1978, $557 was received duringthe period Respondent operated Sparkie's and the remaining$1,218 was received during the period Sparkie's was oper-ated by Respondent's predecessor. And during the first 4months of 1979 Respondent performed $371 worth ofservices for this enterprise.2. Of the $2,613 worth of services performed by Sparkie'sfor Dodge & Cox during 1978, $909 was received during theperiod Sparkie's was operated by Respondent and theremaining $1,714 was received during the period Sparkie'swas operated by Respondent's predecessor. Also, during thefirst 3 months of 1979 Respondent performed $190 worth ofbusiness for this enterprise.3. Of the $1,340 worth of services performed by Sparkie'sfor St. Francis Hospital during 1978, all but $195 wasreceived subsequent to September 1, 1978, but in November1978 St. Francis, which previously had contracted withRespondent and its predecessor to perform services for fiveof its departments, reduced by three the number of depart-ments serviced by Sparkie's.The foregoing evidence constitutes all of the evidencepresented by the parties pertaining to the question ofjurisdiction.indicate, other than in the case of approximately eight of these enterprises,infra, whether they did business with both Respondent and its predecessor orwith only Respondent or with only its predecessor.' The record also reveals that, since taking over Sparkie's, Respondent hasacquired customers who did not do business with Respondent's predecessor.No evidence was introduced concerning the names of the new customers orthe volume of business involved or whether their operations meet one of theBoard's direct jurisdictional standards.' Regarding Children's Hospital, the parties stipulated that, during thehospital's fiscal year, which ended April 30, 1978, Sparkie's derived income of$3,384 from this enterprise and further stipulated that, during the period fromSeptember 1, 1978, through April 30, 1979, Sparkie's derived income of$1,934 from this enterprise.624 SPARKIE'S SPECIAL DELIVERY AND MESSENGER SERVICEIn determining whether to assert jurisdiction in casesinvolving a successor-employer who allegedly has committedunfair labor practices soon after taking over the predecessor-employer's business, the Board treats the successor-employeras if it had commenced operating a new business and appliestwo independent jurisdictional tests; namely: (1) whether theforward projection of the successor-employer's business forthe limited period it has been in operation satisfies theBoard's applicable jurisdictional standard; (2) whetherduring a 12-month period prior to the successor-employer'soperation of the business the predecessor-employer satisfiedan applicable jurisdictional standard. Martin J. Baker, anindividual proprietor, d/b/a Galaxy Theatre, Hayloft The-atre, and Mini-Art Cinema, 210 NLRB 695 (1974); andNorthgate Cinema, Inc. and Wyandotte Theater. Inc.., 233NLRB 586 (1977). In the instant case the record, describedin detail supra, fails to establish that the predecessor-employer's business during any 12-month period satisfied anapplicable jurisdictional standardsor that Respondent'spartial-year business projected forward satisfied an applica-ble jurisdictional standard. Rather, the record establishesonly that the employing enterprise, Sparkie's, during thecalendar year 1978, the year in which all of the allegedunfair labor practices occurred, had an indirect outflow ofsales and services across state lines amounting to barely over$50,000' and thus meets the Board's jurisdictional standardfor nonretail establishments. See Edward Peterin and RobertGreenlee, a Partnership, d/b/a Peterin and Greenlee Con-' As indicated at fn. 2, supra. it is impossible to determine whether thepredecessor's business in 1978, when projected forward, satisfies an applicablejurisdictional standard. But, even assuming that Sparkie's business for thecalendar year 1978, in the circumstances of this case, supports a presumptionthat the predecessor would have satisfied the indirect outflow jurisdictionalstandard if it had continued to operate Sparkie's throughout 1978, it isinsufficient to maintain a presumption that Respondent's operation ofSparkie's satisfied the indirect outflow jurisdictional standard. For, eventhough Respondent, as a successor-employer, operated Sparkie's essentially inthe same manner as its predecessor, the record shows that, shortly afterpurchasing Sparkie's, Respondent ceased doing business with 4 enterpriseswho were customers of the predecessor and substantially decreased its volumeof business with the 2 other customers of the predecessor, and that these 6enterprises were among the 14 relied upon by the General Counsel todemonstrate that Sparkie's, during the calendar year 1978, met the Board'sindirect outflow jurisdictional standard. In short, Respondent has rebuttedany possible inference that it would have satisfied the Board's indirect outflowjurisdictional standard during its first 12 months in operation.I Indirect outflow refers to sales of goods or services to users meeting any ofthe Board's jurisdictional standards except the indirect outflow or indirectinflow standard. See Siemons Mailing Service, 122 NLRB 81, 84 (1958).'I find no merit to Respondent's contention that the Board must adjust itsdiscretionary jurisdictional standards to account for the effects of inflation.Without reaching the merits of this contention I note that the Board appearsto be prohibited from raising its S50,000 nonretail standard inasmuch as Sec.14(c) of the Act states that "the Board shall not decline to assert jurisdictionover any labor dispute over which it would assert jurisdiction under thestandards prevailing upon August , !959." See Advance Detective Bureau.Inc., and Advance Claim Service. Inc.. 226 NLRB 303, fn. 2 (1976).struction Co., 172 NLRB 2110 (1968).' As discussed supra,this is not the test used to determine whether to assertjurisdiction over labor disputes which occur in the context ofa successorship where a successor-employer is charged withthe commission of unfair labor practices. The successor-employer is treated as having commenced the operation of anew business and its partial-year business projected or, sinceit is a successor-employer engaged in essentially the samebusiness as its predecessor, there is a presumption that, ifbefore the change in ownership the enterprise was within thescope of the Board's jurisdiction, it will continue to be so inthe immediate future. See Galaxy Theater, supra; NorthgateCinema, Inc. and Wyandotte Theater, Inc., supra. Here,there is no evidence that Respondent's partial-year businessprojected forward met an applicable jurisdictional standard,nor is there evidence which establishes that the Board wouldhave asserted jurisdiction over the predecessor-employerprior to the change of ownership.Based upon the foregoing I find that the General Counselhas failed to establish that Respondent meets the Board'sapplicable jurisdictional standards and, accordingly, I shallrecommend that the complaints herein be dismissed for thisreason.'Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER9The complaints herein are dismissed in their entirety.Because in cases such as this we deal with public rights and should notdeprive employees of their lawful rights because of neglect on the part of theBoard or its agents, I have given considerable thought as to whether this issuch a case and, if so, whether or not I should reopen the record, sua sponte,to permit the General Counsel to present evidence with respect to thepredecessor's business for the 12 months immediately before the change ofownership and with respect to Respondent's business after it took overSparkie's. In not reopening the record I considered that at one point in theproceeding I indicated that I felt the General Counsel had established theBoard's jurisdiction. However, it is clear that the General Counsel did not relyupon my erroneous view of the law in failing to present other evidence on thequestion of jurisdiction, inasmuch as the General Counsel had alreadypresented his case-in-chief and had indicated he was satisfied with thejurisdictional evidence. Also, in response to the General Counsel's subpenasRespondent and its customers produced books and records which should haveenabled the General Counsel to apply the jurisdictional tests set forth inGalaxy Theatre, supra. I can only infer that the General Counsel's failure todo this was due to the fact that the application of these jurisdictional tests tothe facts and figures disclosed by the subpenaed records would not haveresulted in coverage.' In the event no exceptions are filed as provided in Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.625